Case: 21-40904    Document: 00516558672       Page: 1    Date Filed: 11/28/2022




          United States Court of Appeals
               for the Fifth Circuit                               United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                               No. 21-40904                       November 28, 2022
                             Summary Calendar
                                                                     Lyle W. Cayce
                                                                          Clerk

   Juan A. Moreno,

                                                        Plaintiff—Appellant,

                                    versus

   Isaac Kwarting, Medical Director, McConnell Unit; Erick
   Echavarry, Medical Physician, McConnell Unit; Steven Steger,
   Optometrist, McConnell Unit; Daniel Vivis, Medical Mental
   Psychotherapist, McConnell Unit; Donna Bryant, Substitute Counsel-
   Advocate, McConnell Unit; Gene E. Miller; Tanya Lawson;
   Daniel Dominguez; Candace Moore; Megan Thompson;
   Placido Samaniego,

                                                     Defendants—Appellees.


                 Appeal from the United States District Court
                     for the Southern District of Texas
                           USDC No. 2:20-CV-146
Case: 21-40904       Document: 00516558672             Page: 2      Date Filed: 11/28/2022

                                        No. 21-40904


   Before Jones, Haynes, and Oldham, Circuit Judges.
   Per Curiam:*
           Juan A. Moreno, a Texas prisoner, slipped and fell in a prison
   restroom. He alleged employees of both the University of Texas Medical
   Branch 1 and the Texas Department of Criminal Justice 2 failed to provide
   adequate medical care and access to a prison library restroom. He sued under
   42 U.S.C. § 1983 for violations of the Constitution and the Americans with
   Disability Act (“ADA”). The district court dismissed his claims, adopting
   the recommendations of a magistrate judge. Moreno now appeals the
   dismissal of his claims for violations of the Eighth and Fourteenth
   Amendments of the Constitution and the ADA. He proceeds pro se. Pro se
   briefs are afforded liberal construction. See Yohey v. Collins, 985 F.2d 222,
   225 (5th Cir. 1993).
          After a careful review of Moreno’s brief, considering the magistrate
   judge’s opinion and relevant portions of the record, we could not discern any
   argument against the magistrate judge’s analysis. When an appellant fails to
   identify any error in the trial court’s analysis, it is the same as if the appellant
   had not appealed that issue. See Brinkmann v. Dall. Cty. Deputy Sheriff Abner,
   813 F.2d 744, 748 (5th Cir. 1987). The appeal, therefore, lacks arguable merit
   and is DISMISSED. See 5TH CIR. R. 42.2. His motions to compel the clerk
   to perform duties and to appoint counsel are DENIED.




          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
          1
           Isaac Kwarteng, M.D., Erick Echavarry, P.A., Steve Steger, O.D., Vivi S. Daniel,
   M.D., Tanya Lawson, and Daniel Dominguez.
          2
          Donna Bryant, Candace Moore, Megan Thompson, Placido Samaniego, and
   Gene Miller.




                                              2